 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe J.L. Hudson CompanyandRetail Store Employ-ees Union, Local No.876, Retail Clerks Interna-tionalAssociation,AFL-CIO. Case 7-CA-8540July 12, 1972DECISION AND ORDEROn October 5, 1971, Trial Examiner Thomas A.Ricci issued the attached Decision in this proceeding.Thereafter, both Respondent and General Counselfiled exceptions and supporting briefs, and Respon-dent filed an answering brief.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,findings, and conclusions, as herein modi-fied.For the reasons set forth in his Decision, we affirmtheTrialExaminer's finding and conclusion thatRespondent maintained an unlawful no-solicitationrule, thereby restraining and coercing employees inviolation of Section 8(a)(1) of the Act.'We do not, however, agree with the Trial Examin-er's conclusion that Respondent did not unlawfullydiscriminate against Mrs. Eva Murphy by imposing a2-week disciplinary layoff on her for solicitingemployees to join the Union. The Trial Examinerreasoned that because Murphy well knew that onepurpose of Respondent's invalid no-solicitation rulewas to prohibit such activity while she was supposedto be working, Respondent's imposition of a discipli-nary layoff because she engaged in such solicitationduring her working time was lawful. In effect, theTrialExaminer has applied a presumption oflawfulness to the discipline because the activities forwhich Murphy was disciplined occurred on workingtime. In this he failed to follow applicable precedent.As the Supreme Court has stated: "No restrictionsmay be placed on the employees' right to discuss self-organization amongst themselves unless the employ-er can demonstrate that a restriction is necessary tomaintainproduction or discipline." 2 Of course, thatstatement of principle reflects that the solicitation offellow workers to join a union is a protected Section7 right, but that the right to its exercise must give wayrAs found by the TrialExaminer the ambiguities inherent in the"Collections" no-solicitationrule were not dispelled bythe oral explana-tions given to groupsof 25 to 40 employeesof a set of rules respectingsolicitation given to supervisorsWhether ornot those rulesaccordwith theprovisions of theAct was notlitigated in this proceeding.Assuming,however,that they do, Respondent continued to maintain the "Collections"no-solicitation rule and failed to make clearthatthe "Collections"rule intheemployee handbook,despite itswording,was not applicable tosolicitationof union membership SeeJ RSimplotCompany FoodProcessing Division,137 NLRB 15522N L R.B V. Babcock & Wilcox Co,351 U.S. 105, 113;RepublicAviationCorpv. N L.R B., 324 U S. 793.in certain circumstances to the employer's right andneed to maintain production and discipline.Recognizing that "work time is for work,"3 theBoard has developed a set of presumptions to guidedecisions in this area. The Board presumes that avalid no-solicitation rule-one limited to prohibitionof solicitation during employees' working time-isfor the legitimate purpose of maintaining productionand discipline, notwithstanding that it restrictsemployee exercise of Section 7 rights.4 Similarly, aninvalid no-solicitation rule-one that restricts suchactivity during nonworking time and in nonworkingareas-is presumed to have been adopted for thepurpose of restricting the employees' exercise ofSection 7 rights, rather than for the legitimatereasons of maintaining order and discipline. Thesepresumptions carry over to the enforcement of suchrules.5In a recent cases similar to this case, the Boardreversed a Trial Examiner who had similarly foundthat a discharge for worktime solicitation of unioncards was lawful, stating:The Trial Examiner's rationale presumes that,despite the absence of a valid rule, employers mayterminate employee organizers who engage inwork-time union solicitation even though theactivities of the employees entail no interferencewithproduction or plant discipline. In ouropinion, the question of whether work-timesolicitation is protected or unprotected activitycannot be determined on an absolute basis. Onthe contrary, the result must turn on the delicatebalance that must be maintained between theemployee's right to engage in organizationalactivity and the employer's responsibility for themaintenance of rules necessary to efficient opera-tion of the plant. This balance must be adminis-tered in a fashion ensuring that reprisals are nottaken against the principal in-plant organizerswhere legitimate interests of employers are notinvolved.A discharge based on work-time distribution ofcards in the absence of a 'valid rule is suggestivethat the employer was reacting to the protectedaspect of the employee's conduct, rather thanconsiderations of plant efficiency. Accordingly, inJPeyton Packing Co,49 NLRB 828.4Peyton Packing Co, supra, Walton Manufacturing Company,126 N LRB6975 IbidThe presumption may berebutted by a showingthatspecialcircumstancesmake therulenecessarytomaintainproduction anddiscipline.Walton Manufacturing Company, suprain department stores, abroaderrule-one thatprohibitssolicitation in selling areasevenduring anemployee'snonworking time-isprivileged.See, e g,Marshall Field &Company,98 NLRB 88,andGreat Atlantic & Pacific Tea Company,123NLRB 747, andcases citedby the TrialExaminer.6GreentreeElectronics Corporation,176 NLRB 917.198 NLRB No. 19 THE J. L. HUDSON COMPANYSelwyn Shoe Manufacturing Corporation,3itwasheld that in the absence of such a rule it was not asufficient defense that the dischargee's activities(in that case, antiunion activities) "impinged onworking time." The Board said:Theremust also be a showing that thedischarge flowed from [the employee's]abdication of her working duties rather thanfrom the fact that she engaged in solicitationagainst the union.43 172 NLRB No 814 IdRespondent has made no such showing in this case.The facts relating to Murphy's solicitation of twoother employees as set forth by the Trial Examinerreveal that Murphy's activities caused no disruptionor interference in production or in the maintenanceof discipline in the store. Both Kreis and Hatfieldtestified that they continued working at their jobswhileMurphy solicited them. Respondent did notrebut their testimony.Murphy, herself was in themarking room, where Kreis and Hatfield wereworking, in the line of duty. Neither the earlierwarning given Murphy against soliciting for theUnion nor the disciplinary interview itself supportsthe conclusion that the discipline was meted out forthe purpose of maintaining production and order inthe store. The warning, like the posted rule againstsuch activities, was so broadly stated that it reachedMurphy's union activities on her nonworking time,giving rise to the inference that Respondent'sconcern was with the nature of her activity ratherthan the circumstances under which it was per-formed. Similarly, the discipline was expressly metedout because Murphy had solicited in defiance of theearlier warning against solicitation for the Union. Nomention was made to Murphy at either interview thather activities interfered with maintenance of order orproduction in the store. Moreover, Respondent hasno rule banning, nor has it otherwise shown that itdiscourages, similar worktime discussions causing nodisruption of operations but relating to more innocu-ous subjects. Considering all the circumstances, wefind that Respondent disciplined Murphy in reprisalfor her union activity and not in the interests ofmaintaining production and discipline. Accordingly,we find that Respondent thereby violated Section8(a)(1) and (3) of the Act.7Greentree Electronics Corporation,supra,and cases cited therein SeealsoKDI Precision Products, Inc,185 NLRB No 60,Heritage House ofConnecticut, Inc, d/b/a Alliance Medical Inn-New Haven,192 NLRB No158We do not hold, as Chairman Miller charges,that because Respondenthas maintained an unlawful no-solicitation rule, it has lost the right toTHE REMEDY173Having found that Respondent engaged in unfairlabor practices in addition to those found by theTrial Examiner, we shall order Respondent to ceaseand desist therefrom and to take the additionalaffirmative action necessary to effectuate the purpos-es of the Act.We have found, contrary to the Trial Examiner,that Respondent gave Murphy a disciplinary 2-weeklayoff without pay in reprisal for her union activities.We shall therefore order Respondent to make wholeEvaMurphy for any loss of pay she may havesuffered by paying to her a sum of money equal tothe amount she normally would have earned aswages from the date of the start of the disciplinarylayoff to the date of her full reinstatement, computedin accordance with the formulas set forth in F. W.Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co.,138 NLRB 716.ADDITIONAL CONCLUSION OF LAWAdd the following as the Trial Examiner's thirdConclusion of Law and renumber the Trial Examin-er's third Conclusion of Law as number 4.3.By giving Eva Murphy a disciplinary 2-weeklayoff without pay in reprisal for her union activities,Respondent discriminated against Murphy in herhire and tenure of employment and has discouragedmembership in a labor organization, thereby engag-ing in unfair labor practices in violation of Section8(a)(3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,The J. L. Hudson Company, Detroit, Michigan, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Maintaining a no-solicitation rule which may beread as prohibiting employees from soliciting for theUnion during their nonworking hours in nonsellingareas of the store.(b)Discouraging membership in or activities onbehalf of Retail Store Employees Union, Local No.876,RetailClerksInternationalAssociation,AFL-CIO, or any other labor organization, bydisciplining employees or by discriminating in anyothermanner in regard to their hire, tenure ofmaintain anorderlyworkplaceby neededdiscipline of employees whodisrupt productionor order orare involved in other derelictions of dutywhile engaged in solicitation on behalf of a union Rather, as we think thecited cases make clear, we hold only that in such circumstances theRespondent must show that the discipline has been meted out for thosereasons rather than for the act of engaging in solicitation 174DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment, or any term or condition of employ-ment.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act,except to the extent that such right may be affectedby an agreement requiring membership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make whole Eva Murphy for any loss ofearnings suffered by reason of the discriminationagainst her, in the manner described in the section ofthis Order entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its store in Detroit, Michigan, copies ofthe attached notice marked "Appendix." s Copies ofsaid notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by anauthorized representative, shall be posted by Res-pondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.CHAIRMAN MILLER, concurring and dissenting:Employee Murphy was disciplined by her employ-er for leaving her own duty area, during her ownworking time, and interrupting the work of her fellowemployees,at their duty stations during theirworking time, so that she might make solicitations.The occasion of her discipline was by no means herfirst such dereliction, and she had been previouslycautioned against such conduct. The majority findsthatRespondent'smaintenance of the unlawfullybroad "no-collections" rule-and failure to publicizeits lawful "no-solicitation" rule more fully-some-how taint Respondent's actions in imposing a properand moderate suspension.Iwould not overrule the Trial Examiner's findingthat the "no-collections" rule operated, in this case,in a manner offensive to Section 8(a)(1) and I concurin so much of my colleagues' order as affords aremedy for that violation. But I do not believe thatwe should preserve a rule of law which prohibits anemployer frommaintainingan orderly workplace, byneeded discipline, for the naked reason that hemaintainsan improper no-solicitation rule. In short,Iwould affirm the Decision of the Trial Examiner inits entirety.MEMBERKENNEDY, dissenting:Iwould affirm the Trial Examiner's dismissal withrespect to the Employer's disciplinary 2-week layoffof Eva Murphy. In my view, Respondent's rule withrespect to union solicitation and distribution islawful and does not violateSection 8(a)(1) of the Act.Accordingly, I would dismiss the complaint in itsentirety.The record herein establishes that Mrs. Murphywas given the disciplinary layoff because she persist-ed in her efforts to organize Respondent's employeesduringworktime. It is uncontradicted thatMrs.Murphy, along with other employees, attended ameeting inlateAugust or early September 1970 atwhichRespondent's rule with respect to unionsolicitation and distribution was explained and fullydiscussed.A series of meetings with all employeeswas held in groups of 25 to 40 people. Questions wereanswered as to the current union organizationalactivity.There is no contention that Respondentviolated Section 8(a)(1) at any of these meetings. Therule reads as follows:RULES OF DISTRIBUTION AND SOLICITA-TIONThe Company has established a simple policyregarding all solicitation., The policy reads:"Other than for the annual United Founda-tion, no one is permitted to solicit Hudsoni-ans for any reason during working hours."This rule applies to all forms of solicitation and isdesigned to protect the privacy of our Employeesand the interests of the Company.8 In the event that thisOrder isenforcedby a Judgment of a UnitedPursuant to a Judgmentof the United States Court of AppealsEnforcing anStates Courtof Appeals, the wordsin the notice reading"Postedby OrderOrder of the National LaborRelations Board "of the National LaborRelations Board" shall be changed to read "Posted THE J. L. HUDSON COMPANY175HUDSON'S RULES OF SOLICITATIONThe following is a detailed breakdown as to whenand where union solicitation will or will not bepermitted by the Company,under the law. It isimportant to note that both of the requirementsas to time and place must be met for them to belegal solicitation.REQUIREMENTSAS TO TIMEBefore and afterHudsoniansto OtherHudsoniansOutsiderstoHudsoniansworking hoursYesYesDuring working hoursNoNoLunch periods,scheduled reliefsYesYes**REQUIREMENTSAS TO PLACEAreas adjacent toCompany propertyYesYesEmployee'swork area*YesNoSelling floor and areasadjacent thereto duringstore hoursNoNoNon-selling areas notadjacent to sellingareasYesNoPublic restaurants,public lounges andwashroomsYesYes***Other than selling floor during store hours. Nosolicitation is permitted there by anyone.**Non-employees are not allowed in employee lunch-rooms or lounges at any time or for any purpose.Respondent's rule set forth above satisfies thecriteriawhich the Board has long applied to thepeculiarities of the retail department store industry.May Department Stores Company,59NLRB 976(1944);Marshall Field & Co.,98 NLRB 88 (1952);Heck's Inc.,170 NLRB 178 (1968).On October 30, 1970, Karl L. Gmeiner, personnelmanager of the Oakland store, conferred with Mrs.Murphy with respect to her solicitations for theUnion on company time. Mrs. Murphy was advisedat the interview that further solicitation by her duringworking hours would result in disciplinary action.Notwithstanding reports that Mrs. Murphy wassoliciting on the selling floor in December 1970, andthat she solicited pharmacists on six differentoccasions in January 1971, Respondent took noaction until the incident of February 2, 1971. It isundisputed that on that date Mrs. Murphy, duringherworktime, entered the marking room wherefellow employees Mary Kreis and Clara Hatfieldwereworking and solicited them to sign unionauthorization cards.Mrs.Murphy stated to themthat the Union had gotten into the store, and that ifthey had not signed union cards, they had better doso, because otherwise they would have to pay somekind of a fee. When the incident was reported tomanagement,Mrs.Murphy was summoned toGeneral Manager MacGregor's office. He reviewedwith her the earlier meeting in Mr. Gmeiner's officeon October 30, 1970, and he notified her of the 2-week layoff without pay. For reasons best known tothe General Counsel, Mrs. Murphy was not called asawitnessin this proceeding. The uncontrovertedfacts are that she was soliciting union membershipduring working time in violation of a valid companyrule.Ido not agree with my colleagues that this case issimilar toGreentree Electronics Corporation.9Thatcase involved the discharge of two employees for abrief casual conversation which violated an overlybroad no-solicitation rule. Here we have a 2-weeksuspension for repeated, persistent solicitations oncompany time which violated a valid no-solicitationrule.Finally, I disagree with my colleagues' conclusionthat Respondent's rule with respect to "Collections"violated Section 8(a)(1) of the Act. There is noevidence in this record that the suspension ofemployeeEvaMurphy was predicated on the"Collections" rule.Manifestly, that rule was notdirected at union solicitation. There is not theslightest suggestion in this record that any employeeunderstood the "Collections" rule to apply to unionsolicitation.There is no evidence that the Respon-dent ever construed the "Collections" rule to applytounion solicitation.The Board has refused topredicate an 8(a)(1) finding on a technical construc-tion of a no-solicitation rule absent a showing ofunlawful enforcement. SeeThe Lion Knitting MillsCompany,160 NLRB 801, fn. 1. The Respondentmade its position crystal clear in its meetings inAugust and September 1970. Indeed, the recordestablishes that Eva Murphy is the only person whohas been disciplined for violating its no-solicitationrule at the Oakland store since it opened some 10years ago.Iwould dismiss the complaint in its entirety.9176 NLRB 917APPENDIX.NOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a full trial in which both sides had theopportunity to present their evidence, the NationalLabor Relations Board has found that we, The J. L.Hudson Company, violated the National LaborRelations Act, as amended, and ordered us to postthis notice.We hereby notify you that: 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT maintain a no-solicitation rulewhich may be read as prohibiting employees fromsoliciting for the Union during their nonworkinghours in nonselling areas of our store.WE WILL NOT discourage membership in oractivitieson behalf of Retail Store EmployeesUnion,Local No. 876,Retail Clerks InternationalAssociation,AFL-CIO,or any other union, bydisciplining,laying off,or otherwise discriminat-ing against employees in regard to any workingconditions.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act, except to the extent that suchrights may be affected by an agreement requiringmembership in a labor organization as a condi-tion of employment,as authorized in Section8(a)(3)of the Act, as modified by the LaborManagement Reporting and Disclosure Act of1959.WE WILL give backpay to Eva Murphy to makeup for the wages she lost because we laid her offfor 2 weeks.All our employees are free to become or remain, orrefrain from becoming or remaining,members ofRetail Store Employees Union,Local No.876, RetailClerks International Association,AFL-CIO, or anyother labor organization.THE J. L. HUDSONCOMPANY(Employer)DatedBy(Representative)(Title)was filed on March 8, 1971, and the complaint issued onMay 14. The issues of the case are whether the Respondentismaintainingan illegal no-solicitation rule in violation ofSection 8(a)(1) of the Act, and whether it imposed adiscriminatory layoff upon an employee in violation ofSection 8(a)(3) in implementation of such unlawful rule.Briefswere filed after the close of the hearing by theGeneral Counsel and the Respondent.Upon the entire record and from my observation of thewitnessesImake the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe J. L. Hudson Company, a Michigan corporation, isengaged in the retail sale and distribution of clothes,appliances, drugs, furniture, and related products, andmaintainsitsprincipal place of business in the city ofDetroit.During the year ending December 31, 1970, arepresentative period, it purchased and caused to be!delivered to its Detroit store materials for retail valued inexcess of $100,000, of which goods and materials valued inexcess of $50,000 were transported and delivered to that(location directly from points located outside the State.During the same period its gross revenue for businessloperations in the DetroitMetropolitan area exceeded1$500,000 in value. I find that the Respondentis engaged incommerce within the meaning of the Act and that it willeffectuate the policies of the Act to exercise jurisdictionherein.It.THE LABOR ORGANIZATION INVOLVEDI find that the Retail Store Employees Union,Local No.876,RetailClerks International Association,AFL-CIO,herein called the Union,is a labor organization within themeaning of Section 2(5) of the Act.111.THEUNFAIR LABOR PRACTICEThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitled proceeding was held before me on August11,1971, at Detroit,Michigan, on complaint of theGeneral Counsel against the J. L. Hudson Company,herein called the Respondent or the Company. The chargeThe complaint is directed purely to a written no-solicitation rule being maintained by the Respondent in itsOakland, Michigan, department store, and always placedin the hands of its employees as one of manyitems in awelcoming handbooklisting rulesof conduct and employ-ee benefits. It reads:COLLECTIONS No one is allowed to solicit youduringworking hours except for the United FundTorch Drive. If any person, Hudsonian or otherwise,attempts to solicit you, report it to your Supervisorimmediately.This department store is a large one, with between 600and 700 employees; there are many locations in it whereemployees do not work-cafeteria, lounge, restroom, anddressing rooms. The rule is ambiguous, for virtually anytime of the day is "working hours" for some but notworking time for other employees. It is not improper for anemployer to demand that there be no union solicitationwhile people are themselves on duty, or when the workersthey seek to persuade are at work, for "working time is forwork."Peyton Packing Co.,49 NLRB 826. It is unlawful THE J. L. HUDSON COMPANYinterference with the rights of employees to engage in self-organizational activities to prohibit such solicitation whenemployees are on their own time and are not acting in thegeneral public selling area of the department store.MayDepartment Stores,59 NLRB 976. And the Board has held,thatwhen the rule is ambiguously phrased, so that it,confuses the employees and can be read as prohibitingsolicitation even when the employees involved are dutyfree, itmust be held a violation of Section 8(a)(1) of theAct.When the "rule may be read to prohibit unionsolicitationby an employeein nonselling areas of the storeeven during an employee's nonworking time,it is at bestambiguous and the risk of ambiguity must be heldagainstthepromulgator of the rule rather than against theemployees who are supposed to abide by it."G.C.MurphyCo., 171 NLRB No. 45. See alsoFarah Manufacturing Co.,187 NLRB No. 83.The Respondent seeks to avoid the finding of illegality inthis case on the ground that the above quoted rule-asprinted in its employee handbook-is not a no-solicitationrule at all,and bears no relationship to "union"solicita-tion.The argument rests in part on the fact the rule isentitled "collections," and in part on the fact there alsosexistswithin the Company a second rule against solicita-tion,one included in a 15-page document entitled"Memorandum To Management." One page in themanagement instructions contains two sections on thesubject of distribution and solicitation. The first sectionreads:Other than for the annual United Foundation, no oneispermitted to solicit Hudsonians for any reasonduring working hours.The second section, entitled "Hudson's Rules of Solicita-tion," details store areas where solicitation may take place,distinguishes between the rights of employees and of"outsiders" to solicit inside the building, and speaks oftime-distinguishing between working hours and lunchperiods or scheduled reliefs. This memorandum, and itsrule against solicitation, has never been, and is not nowbeing put in the hands of employees, nor posted for their'information anywhere in the store. It is intended exclusive-ly for the use of supervisors.The Respondent argues in defense that it is this latterdocument that reflects the rule against union solicitation inthis store, and not that given the employees. To overcometheobvious criticism that this rule is kept within theconfines of management, there is testimony that in lateAugust or early September 1970, at a time of "current .. .union activity in the store," it was orally explained in detailto all the employees, called in groups of from 25 to 40 at atime, in the training room. Withal, the rule there explainedwas still not given the employees in writing so as to dispeleffectively and with certainty any ambiguity, that mightremain in their minds as to exactly what rights they did ordid not have.This proceeding was precipitated by a disciplinary 2-week layoff, without pay, imposed by the Company inFebruary 1971 upon Mrs. Eva Murphy, an employee ofyears standing. She had solicited two other employeeswhile all three of them were at work in their regular workstations. A concomitant allegation of the complaint is that177Murphy suffered illegal discrimination in employment, inviolationofSection 8(a)(3) of the Act, because theRespondent that day enforced its ambiguous, and there-fore illegal, no-solicitation rule against her. Not so, says theRespondent; it was the Memorandum to Management thatwas enforced against Murphy. And again, to prove that thereal rule against solicitation in this store is not the one setout in the employee handbook, the Respondent producedthe personnel file record of a prior warning to Murphydated October 30, 1970. The warning interview of Murphythat day was recorded in writing and reads as follows:Mr.Norton and myself [Karl Gmemer, the personnel';manager] interviewedMrs.Murphy regarding hersolicitationof other Hudsonians for the signing ofunion cards. It was pointed out that our policy was;"other than for the annual United Foundation, that no:one is permitted to solicit Hudsonians for any reasonduring working hours." Mrs. Murphy was advised thatit isagainst Company policy for you tosolicit duringworking hours. You are officially asked to cease yoursolicitation, and this is an official warning which will goon your record. Further instances of this kind willresult in disciplinary action.Mrs. Murphy was asked if.she understood-her reply was "yes."At the hearing, Gmemer, the personnel manager,,testified it had been reported to him Murphy had solicited'for the Umon "on company time," and that he then toldher she could not solicit "on the selling floor" or "during,working hours," but was free to do so "on her breaks and,during her lunch hours." But the interview report saysnothing aboutMurphy doing anything on "companytime";and as to what she was told, it shows onlyreiteration of the general rule against solicitation "duringworking hours."No less significant is the fact that in hisearlieraffidavit relating to the incident,Gmeiner saidnothing about activity on companytime,orabout,assurances given Murphy as to where and when she waspermitted to solicit.The precise details as to time and place set out in theMemorandum to Management respecting the right ofemployees in this store to engage in union solicitation mayor may not be in conformity with established Board law.The complaint is not directed to that document andtherefore is no warrant to pass critical judgment upon itnow. And an employer has a right to establish a proper no-solicitation rule orally and to communicate it to his,employees by word of mouth. In the total circumstances ofthis case, however, it must be found that the ambiguity'inherent in the rule placed in the hands of the employees isnot adequately dispelled by the mere existence of theinternalmemorandum, or by the fact of the Respondent,once explaining its intricate details to the assembledemployees. They still have the ambiguous and improper,one in their hands,themanagement instruction remains,hidden in the hands of the supervisors, and the record ofreprimand to Murphy, at least, does no more than againreiterate the ambiguous language of the publicized hand-book rule. I find the handbook rule to be the one theRespondent is still giving its employees to understand isbinding upon them, and that its continued maintenance is 178DECISIONSOF NATIONALLABOR RELATIONS BOARDa persisting violation of Section 8(a)(1) of the Act.On February 2, 1971, Murphy,herself on duty,went intoamarking room with work in her hands to performsomething or other pertaining to her work.Two markers-Kreis and Hatfield-were working there.Murphy toldthem the Union had obtained many membership cards andasked had they signed.One of them said no,and Murphythen told them they had better do so,else they would laterhave to pay a union fine of some sort.The conversationtook no more than 3 to 5 minutes.This was solicitation tounionmembership pure and simple,and the GeneralCounsel's contention in his brief that it was no more than acasual conversation,like talk about the weather,is entirelyunpersuasive.And it was also solicitation not only "duringworking hours,"but right on "company time,"both withrespect to Murphy's duties and with respect to the thenoccupation of the other ladies.In short,itwas exactly thesort of"working time"solicitation of which the cases speakand which an employer may certainly insist not take place.Murphy cannot seek refuge in the fact that the rule, theone in the employee handbook,was ambiguous because itdid not specify the areas and the times when employeescould solicit. She may not have known what she could doduring her breaks,or in the cafeteria,but she well knewone purpose of the rule was to prohibit such activity whileshe was supposed to be working and being paid. I shalltherefore dismiss the complaint with respect to the allegeddiscrimination against Murphy.THE REMEDYInasmuch as it has been found that the Respondent ismaintaining an unlawful no-solicitation rule in the store, itmust be ordered to rescind that rule and to so advise theemployees.Itmust also be ordered hereafter to cease anddesist from in this manner improperly interfering with therights of the employees to engage in self-organizationalactivities.CONCLUSIONSOF LAW1.The Respondent and the Unionare, respectively,employer and labor organization within the meaning of theAct.2.By maintaining a no-solicitation rule which may beread as prohibiting employees from soliciting for theUnion during their nonworking hours in nonselling areasof the store,the Respondent has restrained and coerced itsemployees,and is restraining and coercing its employees,in violation of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesproscribedby Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]